Citation Nr: 1434589	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  14-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis/chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis/chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1952 to August 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reopened the claim and denied it on the merits.

The Veteran's file is contained in the electronic format of the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for asbestosis/ COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2001 rating decision denied entitlement to service connection for COPD claimed as asbestosis.  New and material evidence or a notice of disagreement was not submitted within one year of the notice of that decision.

2.  The evidence added to the record since the May 2001 rating decision triggers additional assistance to the Veteran and raises a possibility of proving the claim.


CONCLUSIONS OF LAW

The May 2001 rating decision that denied entitlement to service connection for asbestosis claimed as COPD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).

New and material evidence to reopen a claim for entitlement to service connection for asbestosis claimed as COPD has been received.  The claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 2000 rating decision conceded exposure to asbestosis but denied service connection for asbestosis, as the medical evidence showed no current asbestosis.  COPD was found to have been shown, but this was attributed to smoking rather than the Veteran's active service.  A March 2000 AOJ letter informed the Veteran of the decision.

The Veteran's claim was adjudicated under the now-defunct well-grounded legal standard.  Following enactment of the VCAA, the AOJ reviewed the claim de novo under the VCAA.  A May 2001 rating decision denied the claim under the VCAA and notified the Veteran that same month.  The basis for the denial was essentially the same as that reported in the February 2000 decision.  The Veteran did not appeal the decision or submit additional evidence within one year.  In the absence of an appeal, the May 2001 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court Of Appeals For Veterans Claims stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Although the AOJ determined new and material evidence to reopen the claim was received and reopened the claim and adjudicated it on the merits, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).

The evidence added to the record since the May 2001 rating decision includes a private chest X-ray that was interpreted as having shown asbestosis; and an April 2002 private report of RH, M.D., who noted the earlier X-ray that showed asbestosis.  Dr. H noted the Veteran's history of asbestos exposure dated back to 1952, and that he also worked as an electrician and carpenter without respiratory protection.  Dr. H opined the Veteran's current asbestosis was causally related to these exposures.

The newly received evidence relates to previously unestablished elements of the claim and raises a reasonable possibility of substantiating the claim.  As such, it is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for asbestosis/COPD.  The appeal is granted to that extent.


REMAND

Additional medical clarification is needed before the Board can decide the merits of the appeal.  In its September 2012 examination request, the RO advised the Veteran's records showed "minimal exposure [to asbestos], as he was a seaman while in service."  Examination requests may not suggest an answer to the questions posed in the request. Austin v. Brown, 6 Vet. App. 547, 551-52 (1994); Determining the extent of exposure and its impact is the province of medical professions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The examiner noted the Veteran had been diagnosed solely with COPD without referencing or discussing the medical evidence reporting a diagnosis of asbestosis.  The examiner provided a negative nexus opinion, in part, based on the Veteran's "minimal exposure" to asbestos in service.  The examiner also noted in Section III of the report that the Veteran had other pulmonary conditions but later indicated there were no other such conditions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the examiner who provided the October 2012 examination to review the claims folder.  The examiner should note the findings of asbestosis reported in the record.  The examiner should also be advised that he is not bound by the notation of minimal asbestos exposure reported in the previous examination request.

The examiner should provide an explanation of the reasons for any agreement or disagreement with the private medical evidence that notes a diagnosis of asbestosis.  

The examiner should also comment on an article in the March 2010 Journal of Industrial Medicine referenced in the Veteran's Notice of Disagreement that reportedly links prior occupational exposure to later development of COPD.  The examiner should indicate agreement or disagreement and the reasons why.

If the examiner is unavailable, another qualified medical professional should provide the review and opinions.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


